Exhibit 10.124



MTI MICROFUEL CELLS INC

.



2001 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK OPTION PLAN

(Amended and Restated as of September 23, 2004)

DEFINITIONS
.

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this MTI MicroFuel Cells Inc. 2001 Employee,
Director and Consultant Stock Option Plan, shall have the following meanings:

 A. "Administrator" means the Board of Directors, unless it has delegated power
    to act on its behalf to the Committee, in which case the Administrator means
    the Committee.
 B. "Affiliate" means a "parent corporation" or "subsidiary corporation", as
    such terms are defined in Section 424 of the Code.
 C. "Board of Directors" means the Board of Directors of the Company.
 D. "Change of Control" means (i) a sale of all or substantially all of the
    assets of the Company (other than in connection with financing transactions,
    sale and leaseback transactions or other similar transactions) to a person
    or entity other than Mechanical Technology Incorporated (such other person
    or entity being a "Third Party"), (ii) a sale by any persons or entities who
    are stockholders of the Company immediately prior to the date of such sale
    (but excluding sales by the Company) resulting in more than 50% of the
    voting stock of the Company being held by a Third Party, or (iii) the
    occurrence of a "Change of Control" as defined in the Mechanical Technology
    Incorporated 1999 Employee Stock Incentive Plan.
 E. "Code" means the Internal Revenue Code of 1986, as amended, together with
    any rules or regulations promulgated or proposed thereunder.
 F. "Committee" means the Compensation Committee of the Board of Directors or
    such other committee thereof to which the Board of Directors has delegated
    power to act under or pursuant to the provisions of the Plan.
 G. "Common Stock" means shares of the Company's Common Stock $.01 par value per
    share.
 H. "Company" means MTI MicroFuel Cells Inc., a Delaware corporation.
 I. "Eligible Employee" means an employee of the Company or of an Affiliate
    (including, without limitation, an employee who is also serving as an
    officer or director of the Company or of an Affiliate), designated by the
    Administrator to be eligible to be granted one or more Options under the
    Plan.
 J. "Estate" shall mean, collectively, the executors, estate, legal or personal
    representatives, administrators and heirs of an Eligible Employee or a
    Participant.
 K. "Fair Market Value" of a Share of Common Stock means such value as the
    Administrator, in good faith, shall determine.
 L. "ISO" means an Option meant to qualify as an incentive stock option under
    Section 422(b) of the Code.
 M. "Non-Qualified Option" means an Option which is not intended to qualify or
    does not qualify as an ISO.
 N. "Option" means the right to purchase Shares granted under the Plan.
 O. "Option Agreement" means an agreement between the Company and a Participant
    setting forth the specific terms and conditions of an Option as well as the
    specific terms and conditions under which Shares may be purchased pursuant
    to the exercise of an Option. Such Option Agreement shall be subject to the
    terms of the Plan (which shall be incorporated therein by reference), shall
    contain such terms as the Administrator determines, and shall be in such
    form as the Administrator shall approve.
 P. "Participant" means an Eligible Employee, director or consultant to whom one
    or more Options are granted under the Plan and who is a party to an Option
    Agreement.
 Q. "Plan" means this MTI MicroFuel Cells Inc. 2001 Employee, Director and
    Consultant Stock Option Plan.
 R. "Shares" means shares of the Company's Common Stock as to which Options have
    been or may be granted under the Plan. The Shares issued upon exercise of
    Options granted under the Plan may be authorized and unissued shares or
    shares held by the Company in its treasury, or both.
 S. "Ten Percent Stockholder" means any Eligible Employee who, immediately
    before any Option is granted to such Eligible Employee, directly or
    indirectly possesses more than ten percent (10%) of the total combined
    voting power of all classes of stock of the Company or an Affiliate, or any
    parent or subsidiary corporation thereof, as such terms are defined in
    Section 424 of the Code.

PURPOSES AND ADOPTION OF THE PLAN
.

The Plan is intended to encourage ownership of Shares by Eligible Employees and
directors of and certain consultants to the Company, in order to induce them to
work for the benefit of the Company or of an Affiliate and to provide additional
incentive for them to promote the success of the Company or of an Affiliate. The
Plan provides for the granting of ISO's and Non-Qualified Options.

The Plan shall become effective upon its adoption by the Board of Directors;
provided, however, that the stockholders of the Company shall approve the Plan
in accordance with Delaware law within twelve (12) months of its adoption by the
Board of Directors.

SHARES SUBJECT TO THE PLAN
.

The number of Shares which may be issued from time to time pursuant to this Plan
shall be One Million Seven Hundred Sixty Six Thousand (1,766,000). Subject to
any required action by the stockholders of the Company and the provisions of
applicable law, the number of shares of Common Stock represented by the
unexercised portion of an Option and the number of Shares which have been
authorized or reserved for issuance hereunder, as well as the exercise price of
a Share of Common Stock represented by the unexercised portion of an Option,
shall be proportionately adjusted for any stock split, stock dividend,
combination, recapitalization or similar transaction.

If an Option no longer may be exercised, in whole or in part, the Shares which
were subject to such Option shall be available for the granting of other Options
under the Plan. Any Option shall be treated as exercisable until such Option is
exercised in full, or terminates or expires under the provisions of the Plan, or
by agreement of the parties to the pertinent Option Agreement.

ADMINISTRATION OF THE PLAN
.

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Any action taken by the
Administrator with respect to the implementation, interpretation or
administration of the Plan shall be final, conclusive and binding.

TERMS AND CONDITIONS OF OPTIONS
.

The terms of each Option shall be set forth in writing in an Option Agreement,
duly executed by the Company and the Participant. All ISO's (a) must be granted
within ten (10) years from the date the Plan is adopted by the Board of
Directors, and (b) must be exercised within ten (10) years of the grant thereof,
in the case of a Participant other than a Ten Percent Stockholder, and (ii) five
(5) years of the grant thereof, in the case of a Participant who is a Ten
Percent Stockholder. Employees who change their status from employee to
consultant may, for the period of time in which they are a consultant, continue
to hold options in the Company granted to them when they were employees, and
will not trigger any obligation to purchase shares underlying such options until
they cease to be an employee or consultant of the Company. Upon final
termination of any employment or consultancy with the Company, any options
granted to an employee will terminate if not exercised within thirty (30) days
of termination. Employees that subsequently become consultants will not continue
to vest in any options granted to them during the period in which they serve as
a consultant, unless otherwise determined by the Board of Directors.

Notwithstanding any other provision of the Plan, upon a Change of Control all
Options then unexercised and outstanding shall become fully vested and
exercisable as of the date of the Change of Control. The immediately preceding
sentence shall apply to only those Participants who are employed by the Company
as of the date of the Change of Control.

EXERCISE OF OPTIONS AND ISSUE OF SHARES
.

An Option (or any part or thereof) shall be exercised by giving written notice
to the Company at its principal executive office address, together with
provision for payment of the full purchase price for the Shares as to which the
Option is being exercised, and upon compliance with any other condition(s) set
forth in the Option Agreement. Such written notice shall be signed by the person
exercising the Option, shall state the number of Shares with respect to which
the Option is being exercised and shall contain any representation required by
the Plan or the Option Agreement. Payment shall be made by cash or in accordance
with the terms of the Option Agreement executed by the Participant. An Option
may be exercised only if compliance with all applicable federal and state
securities laws is obtained, and may be exercised only by a Participant's (or if
permitted by an Option Agreement, such Participant's Estate's) completion,
execution and delivery of an investment letter and payment of the exercise price
with respect thereto.

RIGHTS AS A SHAREHOLDER
.

No Participant to whom an Option has been granted shall have rights as a
shareholder of the Company until due exercise of the Option, tender of the full
purchase price for the Shares being purchased pursuant to such exercise and
registration of the Shares in the Company's share register in the name of the
Participant.

AMENDMENT AND TERMINATION OF THE PLAN
.

The Plan may be amended or terminated in whole or in part by the Board of
Directors in its sole discretion but no such action shall adversely affect or
alter any right or obligation with respect to any Option or Option Agreement
then in effect, except to the extent that any such action shall be required or
desirable in the opinion of the Board of Directors in order to comply with the
requirements of the Code with respect to any ISO's.

BURDEN AND BENEFIT
.

The terms and provisions of the Plan shall be binding upon, and shall inure to
the benefit of each Eligible Employee, Participant and their respective Estates.

HEADINGS
.

The headings contained in this Plan are for convenience and reference only and
shall not be used in interpreting, construing or enforcing any of the provisions
of the Plan.

EMPLOYMENT OR OTHER RELATIONSHIP
.

Nothing in this Plan or any Option Agreement shall be deemed to prevent the
Company or an Affiliate from terminating the employment, consultancy or director
status of a Participant, nor to prevent a Participant from terminating his or
her own employment, consultancy or director status or to give any Participant a
right to be retained in employment or other service by the Company or any
Affiliate for any period of time.

GOVERNING LAW
.

This Plan shall be construed and enforced in accordance with the law of the
State of New York, without reference to its conflict of law principles.

INTERPRETATION
.

Notwithstanding any other provision of this Plan or the provisions of any Option
Agreement, ISO's granted hereunder and any Option Agreement entered into with a
Participant who has been granted ISO's are intended to comply with all
requirements for qualification under the Code, and shall be interpreted and
construed in a manner that is consistent with such intention.